Exhibit 10.6

 

LOGO [g361130g0408071706453.jpg]

Capital Markets Derivative Operations

38 Fountain Square MD 10903C

Cincinnati, OH 45263

Phone: 855-615-3522

Date: April 06, 2017

To: BOOZ ALLEN HAMILTON INC.

Attention: Ryan Ross

Phone: 571-346-4918

Email: ROSS-RYAN@BAH.COM

Attention: Royd Alimusa

Phone: 703-377-7083

Email: ALIMUSA-ROYD@BAH.COM

USI: 1030451071FITB41415RA428293701000000000000

Re: Limit Interest Rate Swaps 41415

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction

entered into between FIFTH THIRD BANK (“Party A”) and BOOZ ALLEN HAMILTON INC.
(“Party B”) on the Trade Date specified below (“Transaction”). This letter
constitutes a “Confirmation” as referred to in the Agreement specified below.

1. Each Transaction entered into under this Confirmation will be subject to, and
governed by the provisions of, the 2006

ISDA Definitions as published by the International Swaps and Derivatives
Association, Inc., not including subsequent

amendments or supplements (the “Definitions”). In the event of any inconsistency
between the Definitions and this

Confirmation, this Confirmation will govern.

2. This Confirmation supplements, forms a part of, and is subject to, the ISDA
Master Agreement dated as of December 16, 2014,

as amended and supplemented from time to time (the “Agreement”), between Party A
and Party B. All provisions

contained in the Agreement govern this Confirmation except as expressly modified
below. In the event of any

inconsistency between the Agreement and this Confirmation, this Confirmation
will govern.

3. Each party represents and warrants to the other party as follows:

a) Such party is fully informed of and capable of evaluating, and has evaluated,
the potential financial benefits and

risks, the tax and accounting implications, the appropriateness in light of its
individual financial circumstances,

business affairs, and risk management capabilities, and the conformity to its
policies and objectives, of this

Transaction.

b) Such party has entered into this Transaction in reliance only upon its own
judgment. Neither party holds itself out as advising, or any of its employees or
agents as having the authority to advise, the other party as to whether or not
it should enter into this Transaction, and neither party shall have any
liability whatsoever in respect of any

advice of such nature given, or views expressed, by it or any such persons to
the other party, whether or not such

advice is given or such views are expressed at the request of the other party.

c) Such party has entered into this Transaction for purposes of hedging and not
for the purpose of speculation.

4. Please acknowledge your agreement to the terms hereof by delivering back to
Fifth Third an executed version of this

Confirmation. If you do not return an unaltered, fully-executed version of this
Confirmation to Fifth Third within 3 business

days of the date of your receipt of this Confirmation, you shall be deemed to
have accepted the terms hereof as set forth

herein.

5. The terms of the particular Transaction to which this Confirmation relates
are as follows.

 

Fifth Third Bank, Member FDIC

  Page 1 of 3 Ref:   FINDUR 41415



--------------------------------------------------------------------------------

  Transaction Type:    Interest Rate Swap   Payment Currency:    USD   Notional
Currency:    USD   Notional Amount:    100,000,000.00

Term:

 

  Trade Date:    April 06, 2017   Effective Date:    April 30, 2018  
Termination Date:    June 30, 2021, subject to adjustment in accordance with the
Modified Following Business Day Convention.

Fixed Amounts:

 

  Fixed Rate Payer:    BOOZ ALLEN HAMILTON INC.   Fixed Rate Calculation
Periods:    From and including the thirty-first (31st) day of each month to but
excluding the thirty-first (31st) day of the following month starting with the
Effective Date continuing until the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day Convention.   Fixed Rate
Payment Date:    Monthly on the last business day of each month commencing on
May 31, 2018 through and including June 30, 2021, subject to adjustment in
accordance with the Modified Following Business Day convention.   Fixed Rate:   
1.998000%   Fixed Rate Day Count Fraction:    Act/360   Fixed Rate Business Day
Convention:    Modified Following   Fixed Rate Business Days:    London, New
York

Floating Amounts:

 

  Floating Rate Payer:    FIFTH THIRD BANK   Floating Rate Calculation Periods:
   From and including the thirty-first (31st) day of each month to but excluding
the thirty-first (31st) day of the following month starting with the Effective
Date continuing until the Termination Date, subject to adjustment in accordance
with the Modified Following Business Day Convention.   Floating Rate Payment
Date:    Monthly on the last business day of each month commencing on May 31,
2018 through and including June 30, 2021, subject to adjustment in accordance
with the Modified Following Business Day convention.

Floating Rate Day Count Fraction:      Act/360 Floating Rate Business Day
Convention:      Modified Following Floating Rate Business Days:      London,
New York Floating Rate for Initial Calculation Period:      TBD Floating Rate
Option:      The greater of A) USD-LIBOR-BBA or B) 0 %; provided however, for
purposes of this Transaction, Section 7.1 (ab) (xxii) and (ab) (xxv) of the ISDA
Definitions 2006 shall be amended and restated by deleting the references
contained t herein to “Two London Banking days” and replacing with “Two London,
New York Banking Days” in thereof. Floating Rate Option Designated Maturity:  
   1 Month Floating Rate Spread:      None Floating Rate Compounding:     
Inapplicable Floating Rate Method of Averaging:      None Floating Rate Reset
Dates:      First day of each Calculation Period. Floating Rate Rounding
Convention:      5 decimal places per the ISDA definition. Calculation Agent:  
   As referenced in ISDA Schedule 4(e)

 

Fifth Third Bank, Member FDIC

  Page 2 of 3 Ref:   FINDUR 41415



--------------------------------------------------------------------------------

Payment Instructions:

  

Payment to Party A shall be made in immediately available funds to:

   Int Settle Acct Name:   Fifth Third Bank CM    Int ABA:   042000314    Int
Acct #:   7024699832    Attention:   Capital Markets Derivatives Operations

Payment to Party B shall be made in immediately available funds to:

 

  

Ext Settle Acct Name: NEED ACCOUNT INFORMATION

  

Ext ABA:

  

Ext Acct #: xxxxx9999

Please confirm that the foregoing correctly sets forth the terms of our
agreement by having an authorized officer execute

this Confirmation and returning it to the Capital Markets Derivatives Group at
Fifth Third Bank (Fax no. 513-534-3461) or

(email: IRD.CapitalMarkets@53.com).

 

Yours Truly, FIFTH THIRD BANK By:  

/s/ Michael Sams

Name:   Michael Sams Title:   Vice President

 

BOOZ ALLEN HAMILTON INC. By:  

/s/ Brian J. Hockenberry

Name:   Brian J. Hockenberry Title:   Assistant Treasurer